Citation Nr: 0320601	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1965 to 
May 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                  

The Board notes that the issue of entitlement to service 
connection for a left knee disability was originally 
developed for appellate review; however, service connection 
for a left knee disability was ultimately granted by the RO 
in a September 2002 rating action.  Therefore, this issue is 
no longer before the Board.  

The Board further observes that in a June 2003 correspondence 
from the appellant's representative, the issue of entitlement 
to service connection for diabetes was raised.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


REMAND

In April 2003, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2), the Board undertook additional evidentiary 
development with respect to the issues listed on the title 
page of this decision.  The development actions requested by 
the Board have resulted in the acquisition of the records 
which pertained to the appellant's successful claim for 
Social Security Administration (SSA) disability benefits, 
which were made effective December 2001.  In addition, the 
Board notes that in July 2003, the appellant's representative 
submitted private medical records from the Saint Francis 
Medical Center, dated in February 2003.       

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
invalidated those regulations under which the Board was 
acting to obtain additional evidence on its own and to enter 
a decision without first having the agency of original 
jurisdiction consider it.  Therefore, it is now necessary to 
return the case to the agency of original jurisdiction to 
consider this additional evidence in the first instance.  

The Board also notes that records from a private medical 
clinic dated between 1996 and 2002 associated with the claims 
file reflect that even earlier records of the veteran's 
treatment at this facility exist.  To ensure completeness of 
the record, these earlier records (between 1992 and 1996) 
should be obtained.  

The Board further notes that in a February 2000 statement 
from a private physician, the physician remarked, in part, 
that the veteran's heavy equipment operations and overall 
activity of the military, could have very well contributed to 
the veteran's current complaints of bilateral knee and hip 
arthritis, as well as his chronic back problems.  In view of 
this, an opinion should be obtained as to the etiology of any 
current low back, hip, and/or right knee disability.  

Under the circumstances, this case is REMANDED for the 
following actions:

1.  The appellant should be contacted and 
asked to provide authorization to obtain 
copies of his records from the Spalding 
Medical Clinic, P.O. Box 246, Spalding, 
NE 68665, dated prior to 1996.  An 
attempt to obtain these records should 
then be made.  

2.  Thereafter, arrangements should be 
made with the appropriate VA medical 
facility for the appellant to be afforded 
an orthopedic examination to determine 
the nature and etiology of any low back 
disability, bilateral hip disability, 
and/or right knee disability.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination, and his/her attention is 
directed to the February 2000 comments 
from John Mazour, MD in this regard.  All 
necessary special studies or tests should 
be accomplished, and in the report 
provided, the examiner should comment as 
to whether it is at least as likely as 
not that any diagnosed low back 
disability, bilateral hip disability, 
and/or right knee disability, (to include 
arthritis) is (are) related to the 
appellant's period of active service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.           

3.  Thereafter, the claims file should be 
reviewed to ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  

4.  The claims on appeal should then be 
re-adjudicated.  If such action does not 
resolve the claims to the appellant's 
satisfaction, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) which includes 
consideration of all evidence added to 
the record since the SSOC in December 
2002.  After an appropriate opportunity 
to respond, the case should be returned 
to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment .  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


